UNITED STATES DEPARTMENT OF EDUCATION
THE DEPUTY SECRETARY

February 22, 2002
Mr. Lee Grossman, President
Mr. Rob Beck, Executive Director
Autism Society of America
7910 Woodmont Avenue, Suite 300
Bethesda, Maryland 20814-3015
Dear Mr. Grossman and Mr. Beck:
Thank you for your October 23, 2001, letter concerning the Department’s interpretation
of the Family Educational Rights and Privacy Act (FERPA) with regard to the autism
surveillance program at the Centers for Disease Control and Prevention (CDC). In your
letter, you state that this issue is unresolved, and you ask that we identify a workable
solution as soon as possible. I apologize for the delay in my response. Our mail service
has been significantly delayed due to the anthrax attacks, and your letter was only
recently received here at the Department.
The Department has closely reviewed the applicability of FERPA to disclosures of
personally identifiable information from student education records to the CDC.
Additionally, we have participated in a number of discussions with representatives from
CDC and from the Department of Health and Human Services (HHS). We have advised
CDC and HHS officials that the Department believes that FERPA, as currently written,
does not allow educational agencies and institutions to disclose information from student
education records to the CDC without prior written consent of the parent. We have
provided CDC and HHS with draft legislative language that would permit such
disclosures through the use of a memorandum of agreement to be negotiated by the
agencies. We continue to be available to provide CDC and HHS with any further
assistance they might need.
Sincerely,

William D. Hansen
cc:

Congressman Chris Smith
Claude A. Allen
Deputy Secretary, HHS

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

